Citation Nr: 1046668	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-14 088	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a foot disorder, 
to include residuals of frostbite.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibromyalgia.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder, 
to include scoliosis of the lumbar spine.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for bronchitis, to include 
on a direct or secondary basis.  

6.  Entitlement to service connection for a right arm disorder, 
to include on a direct or secondary basis.  
REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A videoconference hearing was held in June 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The Veteran's initial claim for service connection for residuals 
of frostbite of the left foot was denied by the RO in January 
1985.  He was notified of the denial that same month.  His 
initial claim for a back disorder and for scoliosis was denied in 
October 1997, and he was notified of the denial that same month.  
His initial claim for service connection for fibromyalgia was 
denied in April 1999, and he was notified of the denial that same 
month.  The Board does not have jurisdiction to consider any of 
these claims that have been previously adjudicated unless new and 
material evidence is presented, and before the Board may reopen 
such claims, it must find that new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO determined in a May 2007 rating decision that new 
and material evidence had not been received as to these claims, 
the Board must make its own determinations as to whether new and 
material evidence has been received to reopen.  That is, the 
Board has a jurisdictional responsibility to consider whether 
these claims should be reopened, regardless of the RO's findings.  
See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

As will be discussed in further detail in the decision below, the 
Board finds that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals of 
frostbite of the left foot has in fact been received.  Thus, the 
Board is granting this portion of the Veteran's appeal.  However, 
the de novo claim for service connection for such is addressed in 
the REMAND portion of the decision below, and the claim (now 
classified to include all disorders of the feet, to include those 
as a residual of frostbite), is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for further 
evidentiary development.  

Similarly, the Board finds that new and material evidence 
sufficient to reopen previously denied claims for service 
connection for fibromyalgia and for disorders of the back, to 
include scoliosis, has been received.  Thus, the Board is also 
granting this portion of the Veteran's appeal.  As above, the de 
novo claim for service connection for these conditions is 
addressed in the REMAND portion of the decision below, and the 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for further evidentiary 
development.  

For purposes of clarity, the Veteran's claim for entitlement to 
service connection for PTSD has been expanded to include any 
acquired psychiatric disorder, and that claim is also being 
remanded to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  An unappealed January 1985 rating decision determined that 
service connection was not warranted for residuals of frostbite 
of the left foot in that no such residuals were shown.  

2.  Additional evidence received since the January 1985 rating 
decision includes evidence that is neither redundant nor 
cumulative and raises a reasonable possibility of substantiating 
the claim.  

3.  An unappealed April 1999 rating decision determined that 
service connection was not warranted for fibromyalgia in that the 
condition was not incurred in or caused by service.  

4.  Additional evidence received since the April 1999 rating 
decision includes evident that is neither redundant nor 
cumulative and raises a reasonable possibility of substantiating 
the claim for service connection for fibromyalgia.  

5.  An unappealed October 1997 rating decision determined that 
service connection was not warranted for a back condition, to 
include scoliosis of the spine in that no such condition was 
incurred in or caused by service.  

6.  Additional evidence received since the October 1997 rating 
decision includes evidence that is neither redundant nor 
cumulative and raises a reasonable possibility of substantiating 
the claim.  

7.  There is no credible medical evidence of current bronchitis.

8.  There is no credible medical evidence of current right arm 
disorder.  




CONCLUSIONS OF LAW

1.  The January 1985 rating decision that denied service 
connection for residuals of frostbite of the left foot is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

2.  The additional evidence submitted since the January 1985 
rating decision is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).  

3.  The April 1999 rating decision that denied service connection 
for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

4.  The additional evidence submitted since the April 1999 rating 
decision is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).  

5.  The October 1997 rating decision that denied service 
connection for a back disorder and for scoliosis is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

6.  The additional evidence submitted since the October 1997 
rating decision is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).  

7.  The criteria for service connection for chronic bronchitis 
are not met.  38 U.S.C.A. §§ 1131, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

8.  The criteria for service connection for a right arm disorder 
are not met.  38 U.S.C.A. §§ 1131, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for residuals of frostbite, fibromyalgia, and back 
disorders, to include scoliosis of the lumbar spine, in light of 
the above-noted legal authority, and in light of the Board's 
favorable disposition of these matters, the Board finds that all 
notification and development action needed to fairly resolve the 
claims has been accomplished.

New and Material Evidence
Residuals of Frostbite

The Veteran's initial claim for service connection for residuals 
of frostbite of the left foot was denied by the RO in January 
1985.  In that decision, it was determined, based on a review of 
the Veteran's service treatment records (STRs) and a post service 
VA exam in 1984 that while he was seen during service for various 
foot problems, no chronic residuals were noted during service or 
upon the post service VA exam.  Specifically, the STRS show that 
he was seen in April 1977 for "mild pes plantus."  When seen 
for a history of sore feet in December 1978, there was some 
numbness in the toes.  It was noted that he had gotten his feet 
wet.  His toes were also tender to the touch, and there was 
slight discoloration.  Post frostbite syndrome was noted.  In 
January 1979, he complained of possible flat feet and loss of 
movement in the toes.  There was slight pain in the left foot.  
His complaints continued in March 1979, but evaluation was 
normal.  Separation examination was normal.  When examined by VA 
in 1984, no residuals of foot problems were noted.  As noted 
above, the claim was denied in January 1985 in that no chronic 
residuals of foot problems were noted.  He was notified that same 
month of the denial of his claim, but he did not appeal.  As 
such, the January 1985 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2009).  Accordingly, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

The Veteran subsequently filed to reopen the claim in December 
2006.  

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

When the Veteran filed to reopen the claim, he submitted 
treatment records that neither existed, nor were previously 
considered at the time of the 1985 rating decision.

The new evidence received since the January 1985 rating decision 
consists, in part, of private and VA treatment records dated 
through November 2008.  These documents essentially reflect 
treatment for other conditions.  However, when seen for 
enlistment into the Army reserves in May 1981, flat feet were 
noted.  And, when examined by VA for foot complaints in November 
2008, it was noted that the Veteran was an established patient 
who had been under the physician's care for some time with 
painful flatfoot deformity of both feet.  This condition was 
noted to interfere with his ability to walk normally, wear normal 
shoe gear, and participate in normal work activities.  The 
examiner noted that the Veteran gave a history of his feet being 
mildly flat prior to entering the service.  However, military 
activities increased the severity of the deformity and 
symptomatology.  At this point, the examiner noted that orthotic 
devices were minimally controlling his pain and discomfort.  
However, he had significant pain, and at some point in his life, 
could expect surgical correction to include some of archery 
construction or rear foot fusion to provide stability and pain 
relief.  

Given that when the claim was initially denied in 1985, there 
were no foot disorders diagnosed, and as the documents submitted 
to reopen the claim now include diagnoses of foot disorders, it 
is the Board's conclusion that the 1981 enlistment examination 
report and now the findings of the 2008 November VA treatment 
record satisfy the low threshold requirement for new and material 
evidence.  As such, the Veteran's claim is reopened.  

New and Material
Fibromyalgia 

The Veteran's initial claim for service connection for 
fibromyalgia was denied by the RO April 1999.  In that decision, 
it was determined, based on a review the Veteran's STRs and his 
STRs from his reserve duty, as well as VA exam in June 1998 that 
fibromyalgia was not sustained during service.  It was 
specifically noted that records showed that he had been in a post 
service motor vehicle accident in January 1987 resulting in 
complaints of right sided body pain.  The Veteran was notified of 
the 1999 denial that same month, but he did not appeal.  As such, 
the April 1999 rating decision is therefore final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2009).  Accordingly, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

The Veteran subsequently filed to reopen the claim in December 
2006.  

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

When the Veteran filed to reopen the claim, he submitted 
treatment records that neither existed, nor were previously 
considered at the time of the 1999 rating decision.

The new evidence received since the April 1978 rating decision 
consists, in part, of excerpts from magazine articles which 
reflect that the source of fibromyalgia is most often considered 
mental rather than physical.  This information was not considered 
at the time of the previous denial.  Moreover, it is noted that 
current treatment records reflect that the diagnosis of 
fibromyalgia continues.  

Given that when the claim was initially denied in 1999, no 
consideration was given as to whether the Veteran fibromyalgia 
was associated with an alleged service-connected psychiatric 
disorder (which, as noted earlier, is the subject of the remand 
that follows), it is the Board's conclusion that these records 
satisfy the low threshold requirement for new and material 
evidence.  As such, the veteran's claim is reopened.  

New and Material Evidence
Back Disorders

The Veteran's initial claim for service connection for back 
disorders was denied in October 1997.  In that decision, it was 
determined, based on a review the Veteran's STRs and his STRs 
from his reserve duty, as well as VA exam in June 1998 that no 
back disorders were sustained during service.  It was 
specifically noted that records showed that he had been in a post 
service motor vehicle accident in January 1987 resulting in 
complaints of right sided body pain.  The Veteran was notified of 
the 1997 denial that same month, but he did not appeal.  As such, 
the October 1997 rating decision is therefore final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009).  Accordingly, that decision is 
not subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

As above, it is the Board's conclusion that the low threshold 
requirement for new and material evidence as to the previously 
denied claim for service connection for back disorders has been 
met.  This is true because it is the Veteran's contention that 
his back disorder(s) are associated with service-connected 
fibromyalgia which, in turn, is associated with his psychiatric 
condition which he argues is of service origin.  This was not his 
contention when the claim was initially denied in 1999.  As the 
claims of service connection for a psychiatric condition and for 
fibromyalgia are being remanded for further evidentiary 
development, it follows that all disorders asserted by the 
Veteran as secondary thereto (if shown to be existent) should 
also be considered reopened based on his current contentions.  
This is particularly true when he has submitted medical evidence 
suggesting that his fibromyalgia is related to his psychiatric 
condition, which he alleges is of service origin.  Moreover, 
since the previous denial of his claim, he has submitted private 
medical records from the early 1990s which show that the lumbar 
spine junction segment is transitional and appears essentially 
non-mobile.  It is unclear that this represents a chronic lumbar 
spine disorder.  Thus, based on the submission of the medical 
excerpt evidence suggesting that his fibromyalgia may be related 
to a psychiatric disorder of alleged service origin, and the 1992 
private X-ray report, the claim for service connection for back 
disorders is also reopened.  



Service Connection 
Bronchitis and a Right Arm Disorder

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, a February 2007 letter 
to the Veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.


Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Analysis

The Board finds service connection is not warranted for 
bronchitis or for a right arm disorder on a direct or secondary 
basis in that there is no competent medical evidence of any 
current chronic respiratory disorder, to include bronchitis, or a 
right arm condition.  

The STRs are negative for report of bronchitis or for a right arm 
disorder.  Post service records reflect that the Veteran was in 
an auto accident in 1987 and complained of right-sided pain, to 
include the back and legs, but no right arm condition was noted.  
Moreover, no right arm condition has been noted in the clinical 
records available for review.  While the Veteran was seen by VA 
in 2004 for bronchitis and pneumonia, his symptoms were reported 
as resolved, and subsequently dated records do not reflect 
current diagnosis of respiratory problems.  

"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first element of service connection, 
and it is applicable in the present cases regarding bronchitis 
and a right arm condition.

The Board notes the requirement of a current disability is 
satisfied when the Claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a Claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of bronchitis or 
any other chronic respiratory disorder or a right arm condition 
at any time during the period under appellate review.  The 
Veteran's claim for these conditions was filed in 2006 after 
bronchitis was resolved.  And, no right arm condition is of 
record.  

The Board acknowledges that the Veteran is competent to report on 
his recurrent symptoms and on the occurrence of bronchitis and a 
right arm condition in and after service.  The Board considered 
whether the lay evidence constitutes competent and credible 
evidence of diagnosis and etiology in this particular case.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is competent to 
report annual episodes of respiratory symptoms or right arm 
problems but does not have the medical expertise to provide a 
competent diagnosis of a chronic respiratory or right arm 
disorder.  Furthermore, there are no contemporary or subsequent 
diagnoses by a medical professional, so Jandreau does not apply.

The Board considered whether VA compensation and pension 
examinations for respiratory or orthopedic disorders are 
warranted.  VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is no medical evidence of current bronchitis or a 
right arm disability; accordingly he has not presented a prima 
facie case for service connection and medical examinations are 
not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009).  See also Wells, 326 F. 3d. 1381, 
1384; Duenas, 18 Vet. App. 512 (per curiam).  Even the low 
threshold articulated in McLendon for a suggestion of a 
relationship between current symptoms and any aspect of service 
is not met where, as here, there is no diagnosed disorder on 
which service connection can be based.

The weight of the credible and probative evidence demonstrates 
that the Veteran does not experience a chronic respiratory 
disorder to include bronchitis, or a right arm disorder.  As the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the Board 
must deny the claims.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While it is unclear, it is suggested by statements of record that 
the Veteran may be contending that he has bronchitis and a right 
arm condition as secondary to fibromyalgia.  It is pointed out 
that the issue of entitlement to fibromyalgia remains open, and 
is the subject of the remand below.  The denial of the specific 
claims of service connection for bronchitis and a right arm 
condition will not affect any medical determinations made by the 
examiner who conducts the requested medical examination regarding 
fibromyalgia in that any favorable opinions that are provided as 
to medical etiology of any conditions (e.g., as due to 
fibromyalgia of service origin or secondary to a service-
connected disorder) will be ultimately viewed on a de novo basis.  




ORDER

As new and material evidence has been received, the claim for 
residuals of frostbite, left foot, is reopened.  To that extent 
only, the appeal is allowed.  

As new and material evidence has been received, the claim for 
fibromyalgia is reopened.  To that extent only, the appeal is 
allowed.  

As new and material evidence has been received, the claim for 
back disorders, to include scoliosis, is reopened.  To that 
extent only, the appeal is allowed.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for a right arm disorder is 
denied.  


REMAND

As the Board has determined that the previously denied claims for 
service connection for residuals of frostbite (now expanded to 
include bilateral foot disorders), fibromyalgia, and back 
disorders are reopened, the second step for the Board in this 
case is to assess the new and material evidence in the context of 
the other evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  Additional 
development is needed prior to further disposition of the claim 
for entitlement to service connection for these conditions.  

Moreover, it is the Veteran's contention that he has a 
psychiatric disorder that is also the result of his fibromyalgia.  
It is argued that current psychiatric problems are related to 
non-combat related stressors that occurred during service.  
Specifically, the Veteran reports that while on a daily run in 
1977 at the Marine Corps Recruit Depot in San Diego, California, 
a Sergeant C. Colemenares was running alongside the Veteran when 
he fell to the ground after suffering a heart attack.  He also 
reported seeing fellow platoon members put soap in their socks 
and beat up another platoon member because he could not keep up.  
He also reported seeing another member of the platoon kill 
himself during basic training during one of the forced marches.  
The Veteran reported that this individual jumped over a cliff to 
his death while he and others watched.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

No VA examiner has specifically addressed whether any current 
psychiatric disorders, foot disorders, fibromyalgia, or back 
conditions, if existent, are of service origin, or secondary to 
an alleged service-connected disorder.  VA examinations are 
needed to address these disabilities based on review of the 
claims file, including the STRs and post service records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric, foot, fibromyalgia, and 
back disorders, on appeal.  Any records 
that are not currently included in the 
claims file should be obtained and added 
to the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to all issues.  

2.  The appellant should be contacted in 
an attempt to verify any claimed 
stressors, to include the death of 
Sergeant Colemenares.  If sufficient 
information is obtained, an attempt to 
verify stressors should be undertaken.  If 
sufficient information is not obtained, 
appellant should be so informed.

3.  Schedule the Appellant for appropriate 
VA examination(s) for the purposes of 
determining the approximately onset date 
and/or etiology of the Veteran's 
fibromyalgia and psychiatric disorder(s), 
to include PTSD.  The claims folder should 
be made available to and reviewed by the 
examiner. All necessary tests should be 
conducted.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor established by the record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
to be sufficient to produce PTSD by the 
examiner.

If the examination(s) results in 
psychiatric diagnosis/es other than PTSD, 
the examiner should offer an opinion as to 
the etiology of each non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder is 
related to active service.

When addressing the etiology of 
fibromyalgia and all associated 
complaints, the examiner should 
specifically note whether this disorder is 
secondary to any psychiatric condition 
found or related to service in any way.  

All opinions expressed by the examiner(s) 
should be accompanied by a complete 
rationale.

4.  The AMC/RO should schedule the Veteran 
for appropriate examination(s) to 
determine the nature and etiology of his 
foot disorders and any back disorders, to 
include scoliosis.  The claims folder must 
be made available to the physician prior 
to the examination(s), and the 
physician(s) should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner(s) should address 
the following:

(a)  What is/are the proper diagnosis(es) 
of Veteran's current, chronic foot and 
back disability(ies)?  Is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such foot/back 
disability(ies) began in service or, if 
preexisting, was aggravated beyond natural 
progression therein?  The Veteran's 
medical history, to include, numerous 
inservice foot complaints, the post 
service injury to the back in 1987, the 
post service lumbar spine X-ray in 1992, 
as well as the VA foot report dated in 
November 2008, should be addressed in 
answering this question.

(b)  If congenital or developmental 
defects are found, is there any indication 
that there was superimposed trauma in 
service that aggravated a pre-service 
disorder? 

The opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.  If the examiner(s) opines that 
the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


